 

VOTING AND STANDSTILL AGREEMENT

 

This Voting AND STANDSTILL Agreement (the “Agreement”) is made and entered into
as of this 1st day of November, 2017, by and between Marathon Patent Group, Inc.
a Nevada corporation (the “Company”), and Doug Croxall (the “Shareholder”).

 

Witnesseth

 

Whereas, the Shareholders, own certain shares of the Company’s Common Stock as
identified on Schedule A attached hereto (the “Shares”); and

 

Whereas, in connection with their arrangements with the Company, the Company and
the Shareholders have agreed to provide for certain obligations with respect to
the future voting and disposition of their shares of the Company’s capital stock
as set forth below and the Company has agreed to deliver this Agreement;

 

Now, Therefore, in consideration of these premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

AGREEMENT

 

1. Voting.

 

1.1 Subject Shares.

 

Each Shareholder, severally and not jointly, agrees, during the Term, to hold
all shares of voting capital stock of the Company registered in its name or
beneficially owned by it as of the date hereof and any and all other securities
of the Company legally or beneficially acquired by the Shareholder after the
date hereof (hereinafter collectively referred to as the “Subject Shares”)
subject to, and to vote the Subject Shares in accordance with, the provisions of
this Agreement.

 

1.2 Shareholder Approval. On each and all actions or matters submitted to a vote
or consent of shareholders of the Company, the Shareholders shall vote all
Subject Shares held by them (or the holders thereof shall consent pursuant to an
action by written consent of the holders of capital stock of the Company) as
instructed by the Board of Directors of the Company.

 

1.3 Legend.

 

(a) The Shareholders agree that, concurrently with the execution of this
Agreement (or as soon as practicable thereafter), there shall be imprinted or
otherwise placed, on certificates representing the Subject Shares the following
restrictive legend (the “Legend”):

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE TERMS AND
CONDITIONS OF A VOTING AND STANDSTILL AGREEMENT WHICH PLACES CERTAIN
RESTRICTIONS ON THE VOTING AND SALE OF THE DISPOSITION OF THE SHARES REPRESENTED
HEREBY. ANY PERSON ACCEPTING ANY INTEREST IN SUCH SHARES SHALL BE DEEMED TO
AGREE TO AND SHALL BECOME BOUND BY ALL THE PROVISIONS OF SUCH AGREEMENT. A COPY
OF SUCH VOTING AND STANDSTILL AGREEMENT WILL BE FURNISHED TO THE RECORD HOLDER
OF THIS CERTIFICATE WITHOUT CHARGE UPON WRITTEN REQUEST TO THE COMPANY AT ITS
PRINCIPAL PLACE OF BUSINESS.”

 

 

 

 



In the alternative, the Company shall advise the Company’s stock transfer agent,
Equity Stock Transfer of the restrictions and direct them to place appropriate
stop transfer restrictions on its books and records.

 

(b) The Company agrees that, during the Term of this Agreement, it will not
remove, and will not permit to be removed (upon registration of transfer,
reissuance of otherwise), the Legend from any such certificate and will place or
cause to be placed the Legend on any new certificate issued to represent Subject
Shares theretofore represented by a certificate carrying the Legend. If at any
time or from time to time during the Term any Person holds any certificate
representing Subject Shares not bearing the aforementioned legend, the
Shareholder agrees to deliver such certificate to the Company promptly to have
such legend placed on such certificate. Upon expiration of the Term, the Company
shall, upon request of any Shareholder, promptly remove or cause the removal of
the Legend from such Shareholder’s Shares and direct the Transfer Agent to
remove such stop transfer restrictions from its books and records at the end of
the Standstill Period.

 

1.4 Successors. The provisions of this Agreement shall be binding upon the
successors in interest to any of the Subject Shares. The Company shall not
permit the transfer of any of the Subject Shares on its books or issue a new
certificate representing any of the Subject Shares unless and until the person
to whom such security is to be transferred shall have executed a written
agreement, substantially in the form of this Agreement, pursuant to which such
person becomes a party to this Agreement and agrees to be bound by all the
provisions hereof as if such person were an Investor.

 

1.5 Other Rights. Except as provided by this Agreement, the Shareholders shall
exercise the full rights of a holder of capital stock of the Company with
respect to the Subject Shares.

 

1.6 Irrevocable Proxy. To secure the Shareholders’ obligations to vote the
Subject Shares in accordance with this Agreement, the Shareholders hereby
appoint the Chairman of the Company or its designees, as the Shareholders’ true
and lawful proxy and attorney, with the power to act alone and with full power
of substitution, to vote all of the Shareholders’ Subject Shares , as set forth
in this Agreement and to execute all appropriate instruments consistent with
this Agreement on behalf of the Shareholders if, and only if, any Shareholder
fails to vote all of such Shareholder’s Subject Shares or execute such other
instruments in accordance with the provisions of this Agreement within five (5)
days of the Company’s or any other party’s written request for the Shareholder’s
written consent or signature. The proxy and power granted by the Shareholders
pursuant to this Section are coupled with an interest and are given to secure
the performance of such party’s duties under this Agreement. Such proxy and
power will be irrevocable for the term hereof. The proxy and power, so long as
any party hereto is an individual, will survive the death, incompetency and
disability of such party or any other individual holder of the Subject Shares
and, so long as any party hereto is an entity, will survive the merger or
reorganization of such party or any other entity holding any Subject Shares.

 

 

 

 

2. STANDSTILL

 

The Shareholder acknowledges that, he has access to material non-public
information concerning the Company. In consideration of receipt of that
information and other consideration in the Retention Agreement, the Shareholder
hereby agrees that for a period commencing on the date hereof and ending ten
(10) days from the consummation of a Change of Control transaction as defined in
the Retention Agreement by and between the Company and the Shareholder (the
“Standstill Period”), the Recipient on behalf of himself and his affiliates (the
“Affiliate Entities”), hereby agrees that each of the Shareholder and the
Affiliated Entities shall not, other than as authorized in writing by the
Company sell, transfer, pledge, hypothecate or otherwise dispose of any of the
Shares during the Standstill Period.

 

3. Termination.

 

3.1 This Agreement shall continue in full force and effect until the
consummation of a Change of Control as defined in the Retention Agreement(the
“Term”).

 

3.2 Notwithstanding anything in Section 3.1 to the contrary, the obligations of
the Shareholders under Section 4.1, 4.2 and 4.10 shall survive any termination
or expiration of this Agreement.

 

4. Miscellaneous.

 

4.1 Specific Performance. The parties hereto hereby declare that it is
impossible to measure in money the damages which will accrue to a party hereto
or to their heirs, personal representatives, or assigns by reason of a failure
to perform any of the obligations under this Agreement and agree that the terms
of this Agreement shall be specifically enforceable. If any party hereto or his
heirs, personal representatives, or assigns institutes any action or proceeding
to specifically enforce the provisions hereof, any person against whom such
action or proceeding is brought hereby waives the claim or defense therein that
such party or such personal representative has an adequate remedy at law, and
such person shall not offer in any such action or proceeding the claim or
defense that such remedy at law exists.

 

4.2 Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of New York, and
shall be binding upon the parties hereto in the United States and worldwide.

 

4.3 Amendment or Waiver. This Agreement may be amended or modified (or
provisions of this Agreement waived) only upon the written consent of parties
hereto. Any amendment or waiver so effected shall be binding upon the Company,
the Shareholders and any assignee of any such party.

 

4.4 Severability. In the event one or more of the provisions of this Agreement
should, for any reason, be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect any
other provisions of this Agreement, and this Agreement shall be construed as if
such invalid, illegal or unenforceable provision had never been contained
herein.

 

4.5 Successors and Assigns. The provisions hereof shall inure to the benefit of,
and be binding upon, the parties hereto and their respective successors,
assigns, heirs, executors and administrators and other legal representatives.

 

4.6 Additional Shares. In the event that subsequent to the date of this
Agreement any shares or other securities are issued on, or in exchange for, any
of the Subject Shares by reason of any stock dividend, stock split, combination
of shares, reclassification or the like, such shares or securities shall be
deemed to be Subject Shares, as the case may be, for purposes of this Agreement.

 

 

 



 

4.7 Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed an original, but all of which together shall
constitute one instrument.

 

4.8 Waiver. No waivers of any breach of this Agreement extended by any party
hereto to any other party shall be construed as a waiver of any rights or
remedies of any other party hereto or with respect to any subsequent breach.

 

4.9 Delays or Omissions. No delay or omission to exercise any right, power or
remedy accruing to any party, upon any breach, default or noncompliance by
another party under this Agreement shall impair any such right, power or remedy,
nor shall it be construed to be a waiver of any such breach, default or
noncompliance, or any acquiescence therein, or of or in any similar breach,
default or noncompliance thereafter occurring. Any waiver, permit, consent or
approval of any kind or character on any party’s part of any breach, default or
noncompliance under this Agreement or any waiver on such party’s part of any
provisions or conditions of the Agreement must be in writing and shall be
effective only to the extent specifically set forth in such writing. All
remedies, either under this Agreement by law, or otherwise afforded to any
party, shall be cumulative and not alternative.

 

4.10 Costs and Attorney’s Fees. In the event that any action, suit or other
proceeding is instituted based upon or arising out of this Agreement or the
matters contemplated herein (whether based on breach of contract, tort, breach
of duty or any other theory), the prevailing party shall recover all of such
party’s costs (including, but not limited to expert witness costs) and
reasonable attorneys’ fees incurred in each such action, suit or other
proceeding, including any and all appeals or petitions therefrom.

 

4.11 Notices. All notices required in connection with this Agreement shall be
made in accordance with the Exchange Agreement.

 

4.12 Entire Agreement. This Agreement, along with the Exchange Agreement and the
other documents delivered pursuant thereto constitute the full and entire
understanding and agreement between the parties with regard to the subjects
hereof and thereof and no party shall be liable or bound to any other in any
manner by any oral or written representations, warranties, covenants and
agreements except as specifically set forth herein and therein. Each party
expressly represents and warrants that it is not relying on any oral or written
representations, warranties, covenants or agreements outside of this Agreement.

 

3.13 No Ownership Interest. Except as otherwise provided herein, nothing
contained in this Agreement shall be deemed to vest in Company any direct or
indirect ownership or incidence of ownership of or with respect to the Subject
Shares. Except as otherwise provided herein, all rights, ownership and economic
benefits of and relating to the Subject Shares shall remain vested in and belong
to the Shareholders, and the Company shall not have any authority to manage,
direct, restrict, regulate, govern, or administer any of the policies or
operations (as applicable) of the Shareholder or exercise any power or authority
to direct the Shareholder in the voting of any of the Subject Shares.

 

[THIS SPACE INTENTIONALLY LEFT BLANK]

 

 

 

 



In Witness Whereof, the parties hereto have executed this Voting Agreement as of
the date first above written.

 

COMPANY:         MARATHON PATENT GROUP, INC.         By:  /s/ Merrick Okamoto  
Name: Merrick Okamoto   Title: Chairman  

 

/s/ Douglas Croxall   Douglas Croxall  

 

 

 

 



SHAREHOLDER:         By: /s/ Douglas Croxall   Name: Douglas Croxall   Title:
Chief Executive Officer  

 



 

 

 



Schedule A

 

The number of shares beneficially owned by Doug Croxall that are subject to this
Agreement are 2,800,000 shares.

 

 

 

 

 

 

 

